DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ELYSEE ST. LOUIS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2224

                          [October 31, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-2002-CF-000892-AXXX-MB.

  Elysee St. Louis, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.